Citation Nr: 1601241	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition (claimed as a bilateral arm condition and radiculopathy), to include as secondary to the service-connected disabilities.
 
2.  Entitlement to service connection for a left knee meniscal tear (claimed as bilateral leg and knee condition), to include as secondary to the service-connected disabilities.
 
3.  Entitlement to service connection for osteoarthritis of the right knee (claimed as a bilateral leg and knee condition), to include as secondary to the service-connected disabilities.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.
 
5.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

 6.  Entitlement to service connection for bilateral venous insufficiency.
 
7.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The RO in Roanoke, Virginia, is currently handling the appeal.

In October 2011, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In August 2012, April 2014, and May 2015 the Board remanded the issues listed on the title page for further development.  As explained below, a remand is again required with respect to some of the issues.

As noted in the May 2015 remand, the psychiatric claim on appeal was initially developed to include only anxiety and depression.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).   As such, the claim on appeal was recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses. 

Similarly, the Board now recharacterizes the Veteran's claim for a bilateral foot disorder as the July 2015 VA examiner noted that the Veteran had a diagnosis of bilateral pes planus in addition to plantar fasciitis.  The United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In September 2015 the Veteran submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
 
This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

The issue of entitlement to a higher rating for a lumbar spine disability was raised in a September 2015 written statement from the Veteran but has yet not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a right shoulder condition, bilateral knee disorders, bilateral foot disorders, heart disorder, and bilateral venous insufficiency are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, major depressive disorder is related to his service-connected neck, back, and nerve disabilities. 


CONCLUSION OF LAW

Service connection for major depressive disorder is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Regarding the claim for service connection for an acquired psychiatric disorder, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

I.  Service Connection

By way of background, the Veteran initially claimed direct service connection for an acquired psychiatric disorder, including anxiety and depression.  He contends that he experienced depression and rage in service.  Alternatively, he contends that his acquired psychiatric disorder that is aggravated by severe pain associated with his service-connected neck, back, and nerve disabilities.  The Board observes that a formal finding of unavailability has been made regarding the Veteran's service treatment records, including alleged in-patient psychiatric treatment records.  However, the Board need not reach a conclusion regarding direct service connection of an acquired psychiatric disorder, as the evidence of record supports a finding that the Veteran is entitled to service connection for an acquired psychiatric disorder on a secondary basis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record, including VA treatment records, reflects treatment for anxiety and depressive symptoms.  VA problem lists consistently noted "depression" as a problem for which the Veteran received VA treatment.  A private treatment record dated in June 2010 noted the Veteran's complaints of depression and anxiety symptoms and the assessment was severe major depression.  A diagnosis of a depressive disorder not otherwise specified, was noted as the only Axis I diagnosis in a May 2011 VA treatment record.  The diagnosis was confirmed in the August 2012 VA examination report.  The diagnosis was "upgraded" to major depressive disorder during the July 2015 VA examination.  Thus, Allen element (1), a current disability, is met.  

Regarding proximate cause of the current disability, the Board finds the evidence is at the very least, in equipoise.  

Weighing in favor of the claim is a May 2015 private opinion rendered by a psychiatric nurse practitioner at the private facility where the Veteran receives treatment for his medical and psychiatric disorders.  The private clinician noted that based on her discussions with the Veteran regarding his personal history and military service, that his problems with mobility, energy, strength, and chronic pain persistently aggravate his psychiatric condition including social withdrawal, anhedonia, mood lability, insomnia and unresolved grief.  

VA treatment records dated in December 2009 confirm that the Veteran suffers from severe pain associated with his service-connected neck, back, and nerve disabilities.   Private treatment records dated in June 2010 indicated that the Veteran's depression had increased in severity since his medical problems increased.  Another private treatment record dated in May 2011 noted that the Veteran reported that he was more depressed due to his back pain, because his activities were limited.  

The Board finds the May 2015 private opinion to be probative in support of a finding that the Veteran's service-connected neck, back, and nerve disabilities  aggravated his major depressive disorder, in light of VA and private treatment records that support the finding that the Veteran's psychiatric symptoms worsened as his physical pain and limitations increased.  

Further, the July 2015 VA psychiatric examiner also noted that it was plausible that the Veteran's reported limitation in his functioning due to his physical disorders, resulted in increasing depression.  

Based on the foregoing, the Board finds credible and probative, the May 2015 private opinion that the Veteran's service-connected neck, back, and nerve disabilities caused or aggravated his major depressive disorder.

Weighing against the claim is the fact that the Veteran suffers pain from other physical disorders that are not (or are not yet) service-connected, including bilateral knee and feet disorders.  Further, the August 2012 VA examiner found that the Veteran's feelings of depression appeared to be related to a variety of things such as financial difficulty, health problems such as sexual dysfunction and urinary incontinence issues, and that being out of work, isolated and/or lonely affected the Veteran's mood.  However, the August 2012 VA examiner did not offer an opinion as to whether the Veteran's service-connected disabilities caused or aggravated the Veteran's acquired psychiatric disorder.  Further, as explained in the May 2015 remand, the Board found that the August 2012 VA opinion to be incomplete.  Thus, the Board affords the August 2012 VA examination report limited probative value.

Also weighing against the claim are the Veteran's omissions during his interview with the July 2015 VA psychiatric examiner, which led the examiner to question the veracity of the Veteran's other statements.  Specifically, the examiner noted that the Veteran did not report having spent time in prison.  The Board also affords the omissions limited probative value as the Veteran may not have wanted to confide in the examiner about the time he spent in prison. 

The Board has weighed the evidence in favor and against the claim and finds that it is at least in equipoise with respect to a relationship between the Veteran's service-connected neck, back, and nerve disabilities and his major depressive disorder.  In this regard, as the VA and private treatment records indicate that the Veteran has significant pain and limitation of function associated with his service-connected disabilities, the Board resolves any doubt in the Veteran's favor despite the fact that the Veteran also has pain associated with disorders that are not service-connected. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also, 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Considering the totality of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for major depressive disorder is warranted.  See 38 U.S.C.A. § 5107(b).  Further, as the July 2015 VA examiner indicated that the Veteran's prior psychiatric diagnosis was "upgraded" to major depressive disorder, the Board finds that the present grant is a complete grant of the benefit sought on appeal and that there are no other acquired psychiatric disorders for which the Veteran seeks service connection. 


ORDER

Service connection for major depressive disorder is granted. 


REMAND

Regarding the remaining issues on appeal, unfortunately, a remand is required.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

These claims were most recently remanded for VA addendum opinions to consider the Veteran's lay statements regarding in service incurrence and continuity of symptomatology.  As noted in the May 2015 remand, such consideration of the lay statements is particularly important in light of the fact that some of the Veteran's service treatment records are missing.  In its May 2015 remand, the Board noted that it had a heightened duty to assist under O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Further, the Board noted that the formal finding of unavailability of the Veteran's service treatment records required that the Veteran's lay statements regarding service incurrence and continuity of symptomatology be considered as truthful unless the examiner articulated a medical or other rationale as the basis for discounting these statements.  Unfortunately, the July 2015 VA examiner did not discuss the Veteran's lay statements in rendering the opinion regarding service connection for these claims.  To the contrary, the VA examiner based all of the negative opinions on the same rationale - that there was no mention of such inservice incurrence of the respective disorder, in any service records.  As the VA examiner failed to offer the requested opinions, addendum opinions are required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Moreover, with respect to the claim for a bilateral foot disorder, the July 2015 VA examiner diagnosed bilateral pes planus as well as plantar fasciitis but did not provide a nexus opinion regarding any relationship between the current diagnosis of bilateral pes planus and service.  The United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms (i.e., bilateral foot pain), and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009).  Thus, an addendum opinion is required in order to determine the nature and etiology of all of the Veteran's foot disorders.  Additionally, during the July 2015 VA examination, the Veteran reported that he was treated for right foot plantar fasciitis in 2003 at a VA clinic in Salem, Virginia.  Those records have not been obtained or associated with the file.  As these records may be relevant to the present claim, they must be obtained. 

With respect to the claim regarding the knees, although a VA opinion with comprehensive rationale regarding service connection on a secondary basis was rendered by a VA examiner in November 2014, the Veteran submitted a medical journal article in March 2015 which indicates that there may be a correlation between knee and spine disabilities.  As such, while on remand, the VA examiner should review the journal article and offer an addendum opinion as to whether the Veteran's bilateral knee disabilities could be aggravated by his service-connected spine disability.  

Regarding the claim for service connection for a heart disorder, the Veteran contends that his heart disorder is caused or aggravated by his psychiatric disorder.  As the Veteran is now service-connected for major depressive disorder, the VA examiner must offer an opinion as to whether the Veteran's heart disorder is caused or aggravated by the Veteran's service-connected psychiatric disorder.  If it is determined that he is entitled to service connection for his heart disorder, the examiner should address whether the Veteran's claimed bilateral venous insufficiency is caused or aggravated by the heart disorder. 

Prior to obtaining any addendum opinions, the AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records, including the aforementioned outstanding VA records dated in 2003.  

Lastly, in a June 2015 statement, the Veteran reiterated that his initial claim regarding the lower extremities was for bilateral lower leg disorders, which included all lower extremity conditions including knee conditions and sciatica.  Accordingly, on remand, the AOJ should address the Veteran's sciatica complaints.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  
Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  Also, offer the Veteran the opportunity to submit lay statements and any other evidence that he desires to submit in support of his claims. 

2.  Obtain all outstanding VA treatment records dated in 2003, as well as outstanding VA treatment records dated from July 2015 to the present. 

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, seek an addendum opinion from the July 2015 VA examiner to determine the nature and etiology of the Veteran's right shoulder condition, bilateral knee disorders, bilateral foot disorders, heart disorder, and bilateral venous insufficiency disorders.  If the July 2015 VA examiner is not available, seek a medical opinion from another appropriate clinician.  The Board leaves it to the discretion of the clinician selected to offer the addendum opinion, as to whether a new physical examination is required.  If examined, all appropriate testing should be conducted and the Veteran should be asked to provide a complete medical history, if possible.  The file and a copy of this Remand must be made available to the examiner.  

For each diagnosis (right shoulder disability, osteoarthritis of the right knee, left knee disability, bilateral foot disorders including plantar fasciitis and pes planus, coronary artery disease, and bilateral venous insufficiency) the VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service.  In providing this opinion the VA examiner must take into consideration the Veteran's statements about his military service (including injuries or treatment for which documentation is not available) and the continuity of symptomatology. 

Further, with respect to the claim for a heart disorder, if it is determined that the heart disorder is not directly related to service the examiner should also address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's heart disorder was caused or is aggravated by service-connected acquired psychiatric disorder, to include any medication taken to treat the same.  

If it is determined that the Veteran's heart disorder is related to service or a service-connected disability, and the Veteran's bilateral venous insufficiency disorder is not directly related to service, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed bilateral venous insufficiency was caused or is aggravated by the heart disorder. 

With respect to the claims for bilateral knee disorders, if it is determined that either knee disorder is not directly related to service, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the knee disorder was caused or is aggravated by the service-connected spine disability.  The examiner is asked to discuss the medical journal article submitted by the Veteran in March 2015, entitled "The knee-spine syndrome." 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  The AOJ should also specifically address the Veteran's complaints of sciatica in the lower extremities.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


